Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered December 21, 1992, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (six counts), criminal possession of a controlled substance in the third degree (six counts) and criminal possession of a controlled substance in the seventh degree (six counts).
We have reviewed the record and brief submitted by defense counsel and agree that there are no nonfrivolous issues which could be raised on defendant’s appeal. Defense counsel’s application for leave to withdraw is therefore granted and the judgment is affirmed.
Cardona, P. J., Mikoll, Crew III and Weiss, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.